DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMPRESSIVE IMAGING METHOD AND SYSTEM COMPRISING A DETECTOR, A MASK, AND A DRIVE FOR ROTATING THE MASK ABOUT AT LEAST ONE OF ONE OR MORE AXES OF ROTATIONAL SYMMETRY.
The disclosure is objected to because of the following informalities:  
Abstract, line 2, “of interest” after “incoming radiation” should be deleted.  A recitation of “incoming radiation” is recited in line 1.
Abstract, line 3, --incoming-- should be inserted before “radiation”.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A mask for use in compressed sensing of incoming radiation, comprising: 
a body comprising 
mask aperture region comprising at least one mask aperture that allows a higher transmission of the incoming radiation relative to other portions of the respective mask aperture region, the relative transmission being sufficient to allow a reconstruction of [[the]] compressed sensing measurements (lack of antecedent basis); 
the mask has one or more axes of rotational symmetry with respect to the plurality of mask aperture regions (previously recited); 
the at least one mask aperture has a symmetry after a rotation about the one or more axes of rotational symmetry; and 
a mutual a rotation (lack of antecedent basis) of the plurality of mask aperture regions (previously recited) is less than one.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The [[A]] mask as claimed in claim 1, wherein the mutual coherence of the sensing matrix (previously recited in claim 1) is expressed as (), where: 
                
                    
                        
                    
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                        
                                            i
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            ,
                        
                    
                
            
where  is a matrix containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of .
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The [[A]] mask as claimed in claim 1, wherein the mutual coherence of the sensing matrix (previously recited in claim 1) is expressed as (), where:
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    ,
                
            
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of .
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The [[A]] mask as claimed in claim 1, wherein the mutual coherence of the sensing matrix .
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The [[A]] mask as claimed in claim [[1]] 1, further comprising:
(i) a cubic or other Platonic solid, [[or]] 
(ii) a truncated icosahedral or other Archimedean solid, or 
(iii) a cylindrical solid.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The [[A]] mask as claimed in claim 1, further comprising:
a spherical solid, 
.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The [[A]] mask as claimed in claim 1, wherein the mutual coherence of the sensing matrix (previously recited in claim 1) is expressed as (), where:
                        
                            
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            i
                                            ≠
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                     or
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            ,
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of ; and
the mutual coherence of the sensing matrix .
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
The [[A]] mask as claimed in claim 1, wherein the mutual coherence of the sensing matrix (previously recited in claim 1) is expressed as (), where:
                        
                            
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            i
                                            ≠
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                     or
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            ,
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of ; and
the mask [[is]] further comprises:
(i) a cubic or other Platonic solid, [[or]] 
(ii) a truncated icosahedral or other Archimedean solid, [[or]] 
(iii) a cylindrical solid, or 
(iv) a spherical solid .
Appropriate correction is required.
Claims 7-9, 14, 15, 18, and 19 are objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) A detector for compressed sensing of incoming radiation, 
a mask as claimed in claim 1; 
one or more radiation sensors within [[said]] the mask and sensitive to the incoming radiation; and 
the one or more axes of rotational symmetry.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The [[A]] detector as claimed in claim 7, further comprising:
a plurality of radiation sensors; and 
a radiation shield arranged to mutually shield [[said]] the plurality of radiation sensors (previously recited).
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The [[A]] detector as claimed in claim 7, wherein the mutual coherence of the sensing matrix (previously recited in claim 1) is expressed as (), where:
                        
                            
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            i
                                            ≠
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                     or
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            ,
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of ; and
the mutual coherence of the sensing matrix .
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The [[A]] detector as claimed in claim 7, wherein the mutual coherence of the sensing matrix (previously recited in claim 1) is expressed as (), where:
                        
                            
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            i
                                            ≠
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                     or
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            ,
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of ; and
the mask [[is]] further comprises:
(i) a cubic or other Platonic solid, [[or]] 
(ii) a truncated icosahedral or other Archimedean solid, [[or]] 
(iii) a cylindrical solid, or 
(iv) a spherical solid .
Appropriate correction is required.
Claims 10-13 and 20 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) An imaging system for compressed sensing of incoming radiation, 
a mask as claimed in claim 1;  Page 4 of 9Appl. No.Attorney Docket No.: 096791-1179687 Amdt. dated April 15, 2020 Preliminary Amendment 
the mask and sensitive to the incoming radiation; and 
a drive for rotating the mask about at least one of [[said]] the one or more axes of rotational symmetry.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The [[An]] imaging system as claimed in claim 10, further comprising:
a plurality of radiation sensors; and 
a radiation shield arranged to mutually shield [[said]] the plurality of radiation sensors (previously recited).
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The [[An]] imaging system as claimed in claim 10, wherein the mutual coherence of the sensing matrix (recited in claim 1) is expressed as (), where:
                        
                            
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            i
                                            ≠
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ,
                                
                            
                        
                     or
                
                    
                        
                    
                     
                    =
                     
                    
                        
                            
                                
                                    max
                                
                                
                                    i
                                    ≠
                                    j
                                
                            
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            ,
where  is a matric containing M x N2 rows of the sensing matrix, arising from M measurements and an N2 pixel image, and i and j are columns of ; and
the mask [[is]] further comprises:

(ii) a truncated icosahedral or other Archimedean solid, [[or]] 
(iii) a cylindrical solid, or 
(iv) a spherical solid .
Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) An imaging method, comprising:
imaging with the imaging system of claim 10.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The [[An]] imaging method as claimed in claim 12, further comprising:
making optical images and/or infrared images of [[the]] a field of view (lack of antecedent basis) of the imaging system or a portion thereof; and 
overlaying the optical images and/or infrared images and an image generated with the imaging system.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
a radioactive waste characterization defense a remote characterization comprising:
a radiation detection method as claimed in claim 9.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) A system for use in nuclear reactor decommissioning, radiation safety monitoring or surveying, a radioactive waste characterization defense a remote characterization comprising:
a detector as claimed in claim 7.
Appropriate correction is required.

Applicant is advised that should claim 9 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 7 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the respective mask aperture region” in lines 6-7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 1, the recitation “the mask” in line 9 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 1 recites a limitation “the mask apertures” in line 11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the rotation” in line 13, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the respective mask aperture regions” in lines 13-14, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites a limitation “the mutual coherence of the mask apertures” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 5, the recitation “the mask” in line 2 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
With respect to claim 6, the recitation “the mask” in lines 2 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

With respect to claim 17, the recitation “the mask” in line 11 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim 18 recites a limitation “the mutual coherence of the mask apertures” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 19, the recitation “the mask” in line 11 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

With respect to claim 20, the recitation “the mask” in line 11 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14 and 15 fail to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Boardman et al. (U. S. Patent No. 10,795,036 B2) disclosed gamma-ray imaging.
Stevens et al
Seppi et al. (U. S. Patent No. 8,194,821 B2) disclosed methods, systems, and computer-program products to correct a degradation in tomographic images caused by extraneous radiation.
Shefsky (U. S. Patent No. 7,623,614 B2) disclosed an apparatus for inspecting objects using a coded beam.
Lamadie et al. (U. S. Patent No. 7,476,863 B2) disclosed a device limiting an appearance of decoding artifacts for a gamma camera comprising a coded mask.
Zhu et al. (U. S. Patent No. 7,463,712 B2) disclosed a scatter correction for X-ray imaging using a modulation of a primary X-ray spatial spectrum.
Deliwala (U. S. Patent No. 7,339,170 B2) disclosed optical encoding and reconstruction.
Brady et al. (U. S. Patent No. 7,283,231 B2) disclosed compressive sampling and signal inference.
Klausz (U. S. Patent No. 4,677,681 A) disclosed a method for eliminating diffused radiation in a radiology image.
Thaxter (U. S. Patent No. 4,360,273 A) disclosed an optical alignment of masks for X-ray lithography.
Weiss et al. (U. S. Patent No. 4,246,483 A) disclosed an X-ray apparatus for tomosynthesis.
Lux (U. S. Patent No. 4,241,404 A) disclosed a device for computed tomography.
Fenimore et al
Fenimore et al. (U. S. Patent No. 4,209,780 A) disclosed coded-aperture imaging with uniformly-redundant arrays.
Tiemens (U. S. Patent No. 4,078,177 A) disclosed a layer-wise reproduction of three-dimensional objects by simultaneous super-position of encoded images.
Tancrell et al. (U. S. Patent No. 4,075,483 A) disclosed a multiple masking imaging system.
Barrett (U. S. Patent No. 3,801,785 A) disclosed a spatially-modulated imaging system.
Dicke (U. S. Patent No. 3,700,895 A) disclosed a scatter-hole camera and a method for using a scatter-hole camera including a step of convoluting an image.
Fua (U. S. Patent No. 2,530,517 A) disclosed an X-ray testing and measuring method and an apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884